Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s invention comprises a percutaneous implantable prosthesis for implantation in a de-nucleated intervertebral disc (Fig. 1).  The prosthesis comprises an annular hollow inflatable membrane (134) having an inflation port (114) to receive a flowable, curable material (118), the annular inflatable membrane (134) comprising a unitary, elastomeric member (Fig. 1); a fiber graft (136) enclosing the inflatable membrane (134), wherein the fiber graft (136) has a tubular shape and defines a hollow cavity (110) when the annular hollow inflatable membrane (134) is inflated (Fig. 2 and 6-7); an inflation stem (142) coupled to the inflation port (114) for removably receiving an inflation stylet (132) in a substantially leakproof manner, wherein the inflation stem (142) is configured to expand responsive to receiving the inflation stylet (132) and to collapse after removal of the inflation stylet (132) (Fig. 1-2); and a one way valve assembly (140) in the inflation stem (142) to allow the flowable, curable material (118) to be injected into the interior of the inflatable membrane (134), the one way valve assembly (140) comprising a duckbill valve (150), wherein when the inflation stem (142) is collapsed, the inflation stem (142) is configured to prevent the duckbill valve from inverting due to a pressure of the flowable, curable material in the annular hollow inflatable membrane (Fig. 2). 
The closest prior art of record is Hibiri et al (US Patent Pub. 20100256766A1) and Hestad et al (US Patent Pub. 20090112323A1).  Both the Hibiri and Hestad references disclose an annular inflatable membrane (Hibiri: 11, Fig. 1-7; Hestad: 12, Fig. 1-2 and 18) that accepts a flowable curable material with an inflation port (Hibiri: Fig. 4-5; Hestad: 20, Fig. 1-2).  They also demonstrate a fiber graft (Hibiri: 20, Fig. 1-2; Hestad: 104,106 ,Fig. 18) that creates a hollow cavity.  An inflation stem with a stylet is also provided to couple to the port so as to insert the material into the membrane (Hestad: Fig. 7-10; Hibiri: Fig. 11a).  However, the graft provided for in both references is not tubular in shape.  Instead the graft in Hibiri is meant to help reinforce the only the outer walls thereby providing a detent to maximal stretching of the circumference of nuclear prosthesis.  While the graft in the Hestad reference encloses the entire prosthesis thus creating top and bottom walls for the interior cavity to help contain the material deposited therein.  
Therefore, the claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, and there is no reasonable motivation to modify the art of record to have these features and would destroy the intended use of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775